STATE OF MICHIGAN

                           COURT OF APPEALS



JOSEPH M. WALKER,                                                  UNPUBLISHED
                                                                   January 24, 2017
              Plaintiff-Appellant,

v                                                                  No. 328721
                                                                   Wayne Circuit Court
DEPARTMENT OF LICENSING &                                          LC No. 15-005122-CZ
REGULATORY AFFAIRS/WORKERS
COMPENSATION AGENCY,

              Defendant-Appellee.


Before: BECKERING, P.J., and SAWYER and SAAD, JJ.

PER CURIAM.

     Plaintiff appeals as of right from the trial court’s order granting defendant’s motion for
summary disposition pursuant to MCR 2.116(C)(8) (failure to state a claim). We affirm.

                                           I. FACTS

       Plaintiff, a resident of Michigan, was injured while working for a company, United States
Steel Corporation, in Ohio. At the time of his injury, plaintiff was employed by Metropolitan
Environmental Services, Inc. (Metropolitan), a subcontractor for United States Steel Corporation.
For reasons that were unclear from the lower court record, plaintiff was denied worker’s
compensation benefits. It appears that plaintiff may have been assured that there was reciprocity
in the area of worker’s compensation between the states, and that a claims service provider
company that opened a worker’s compensation claim in Michigan on plaintiff’s behalf advised
him that he was denied benefits due to a lack of reciprocity between the states.

       It appears that plaintiff filed a worker’s compensation claim against Metropolitan, United
States Steel Corporation, and American Zurich Insurance Company, and that at some point
during a hearing on this claim, Metropolitan produced an “Insurer’s Notice of Issuance Policy




                                               -1-
(Form 400),”1 (hereinafter “WC-Form 400”), as proof that it carried worker’s compensation
insurance at the time of plaintiff’s injury. WC-Form 400 is used by defendant pursuant to MCL
418.625,2 which mandates every insurance company that issues a policy covering worker’s
compensation in Michigan to file a notice of the issuance of the policy and its effective date with
the director of the bureau of worker’s compensation. The WC-Form 400 submitted by
Metropolitan, as proof that it obtained worker’s compensation insurance with American Zurich
Insurance, had an effective date of October 31, 2012. The Form was signed on January 14, 2013
but at the bottom of the Form, it indicated that the Form was revised in February of 2013. When
plaintiff received this Form during the pendency of his worker’s compensation case, he
concluded that at the time of his injury, Metropolitan did not carry worker’s compensation
insurance. Plaintiff also believed that the WC-Form 400 submitted by Metropolitan did not exist
on January 14, 2013, when it was purportedly signed, because it was revised in February of
2013.

        Based on these beliefs, plaintiff submitted a Freedom of Information Act (FOIA), MCL
15.231 et seq., request to defendant regarding the WC-Form 400 submitted by Metropolitan.
Plaintiff’s FOIA request states in pertinent part:

                This requests [sic] is for any document or information that would
         demonstrate what legal entity mailed, produced, presented the attached WC 400
         form (Dated January 14th 2013 for Metropolitan Environmental Services Inc.) in
         question received March 29th 2013 by the CCA in relation to Claim. . . .

Plaintiff attached to his FOIA request a copy of the WC-Form 400 submitted by Metropolitan
during the administrative hearing. Defendant denied plaintiff’s FOIA request on the ground that
it did not possess the document described in plaintiff’s FOIA request. Plaintiff’s FOIA appeal
was denied on grounds that the document did not exist.3



1
  Under Mich Admin Code, R 408.41, defendant requires “[e]very notice of the issuance of a
worker’s disability compensation insurance policy” to be reported on “Form 400, insurer’s notice
of issuance of policy.”
2
    MCL 418.625 provides:
                 Each insurer mentioned in section 611 issuing an insurance policy
         covering worker’s compensation in this state shall file with the director, within 30
         days after the effective date of the policy, a notice of the issuance of the policy
         and its effective date. A notice of issuance of insurance, a notice of termination
         of insurance, or a notice of employer name change may be submitted in writing or
         by using agency-approved electronic filing and transaction standards and may be
         submitted by the insurer directly or by the compensation advisory organization of
         Michigan on behalf of the insurer. . . .
3
 It appears from the sparse record before this Court that plaintiff filed other FOIA requests to
determine the origin of Metropolitan’s WC-Form 400 with defendant. Specifically, the lower


                                                 -2-
        Plaintiff then filed a claim against defendant in the Michigan Court of Claims challenging
the validity and authenticity of WC-Form 400. Plaintiff alleged that defendant’s use of WC-
Form 400 violated the Record Reproduction Act, MCL 24.401 et seq. Plaintiff asked the court to
order that the WC-Form 400 be “completely removed/expunged” from defendant’s database and
declared “unusable as such officially [and] unofficially by any State Government Official,
Officer, Employee, or any other [p]arty.” Plaintiff also asked the court to order defendant to
issue to plaintiff “a written and signed acknowledgement” stating that the Form had been
“eradicated” from defendant’s database. The Court of Claims dismissed plaintiff’s case for lack
of subject matter jurisdiction. The court noted that the type of action filed by plaintiff was not
“entirely clear,” and concluded that plaintiff’s claims resembled a complaint for mandamus,
which was within the exclusive jurisdiction of the circuit court.

       Subsequently, plaintiff brought another complaint against defendant in the circuit court
challenging the validity of the WC-Form 400. In response, defendant brought a motion for
summary disposition based on MCR 2.116(C)(8), arguing that plaintiff’s complaint failed to state
the nature of his legal theory. Defendant argued that plaintiff failed to cite the particular
provisions of the Records Reproduction Act that gave him authority to move to expunge a
document from a government entity’s database on the ground that it was not authentic or
genuine. Defendant contended that because plaintiff was attacking the veracity of WC-Form 400
during his pending worker’s compensation dispute, the appropriate remedy was to dispute the
authenticity of the Form before the worker’s compensation magistrate. The trial court granted
defendant’s motion for summary disposition.


court record contains a letter from defendant dated February 18, 2014 which responded to
plaintiff’s “two” FOIA requests dated February 13, 2014. In the letter, defendant’s coordinator
wrote to plaintiff as follow:
                With regard to these two questions/requests for research, please be
       informed that the purpose of the FOIA is to provide the public with access to
       certain public records of public bodies. The Act provides that a written request
       for a public record must describe a public record sufficiently to enable the public
       body to find it. It is not the purpose of the Act to permit individuals to secure
       answers from a public body that may incidentally, be reduced to a writing, or to
       require public bodies to research questions presented to them. However, in the
       spirit of cooperation, I attempt to answer your two questions, as follows.

       1)    Q: What is the date that the (W.C.A WC-400 form) was received by the
       W.C.A?

               A: The form was received March 29, 2013.

       2)      Q: Who sent said document [WC-400 form] to the W.C.A?

              A: The agency has no information as to the origin of the document or what
       person sent the form to the Worker’s Compensation Agency.



                                               -3-
                                  II. STANDARD OF REVIEW

        “This Court reviews de novo a circuit court’s decision whether to grant or deny summary
disposition.” Joseph v Auto Club Ins Ass’n, 491 Mich. 200, 206; 815 NW2d 412 (2012).
Statutory interpretation is a question of law that is also reviewed de novo on appeal. City of
Detroit v Ambassador Bridge Co, 481 Mich. 29, 35; 748 NW2d 221 (2008).

                                         III. ANALYSIS

        A motion under MCR 2.116(C)(8) tests the legal sufficiency of the complaint based on
the pleadings alone. Maiden v Rozwood, 461 Mich. 109, 119; 597 NW2d 817 (1999). “The trial
court reviewing the motion must accept as true all factual allegations supporting the claim, and
any reasonable inferences or conclusions that might be drawn from those facts.” Gorman v Am
Honda Motor Co, 302 Mich. App. 113, 131; 839 NW2d 223 (2013). Nonetheless, “the mere
statement of a pleader’s conclusions, unsupported by allegations of fact, will not suffice to state a
cause of action.” ETT Ambulance Serv Corp v Rockford Ambulance, Inc, 204 Mich. App. 392,
395; 516 NW2d 498 (1994). Summary disposition under (C)(8) is appropriate only when the
claims are “so clearly unenforceable as a matter of law that no factual development could
possibly justify recovery.” Wade v Dep’t of Corrections, 439 Mich. 158, 163; 483 NW2d 26
(1992).

                               A. WORKER’S COMPENSATION

       On appeal, plaintiff first argues that the trial court erred by holding that a determination
on the validity of WC-Form 400 by the worker’s compensation magistrate was required before
the court could review the issue of the form’s validity.

        “[W]orker’s compensation is the exclusive remedy for all on-the-job injuries, except for
injuries intentionally inflicted by the employer.” Gray v Morley, 460 Mich. 738, 741; 596 NW2d
922 (1999); MCL 418.131(1). A worker’s compensation claim is initially decided by the
worker’s compensation magistrate, if not referred to mediation. MCL 418.847(1)(2). The
worker’s compensation magistrate is empowered to make necessary inquiries and investigations
regarding the case; and to examine records of the parties relating to the questions in dispute.
MCL 418.851; MCL 418.853. During the hearing, the claimant has the burden of proving, by a
preponderance of the evidence, that he or she is entitled to benefits. MCL 418.851; Trobaugh v
Chrysler Corp, 38 Mich. App. 758, 762; 197 NW2d 183 (1972). A party objecting to an exhibit is
permitted to provide a written objection to the document and to cross-examine the party seeking
to admit the exhibit. Mich Admin Code, R 792.11305(2).

       Plaintiff argues that the trial court erred by holding that a determination on the validity of
WC-Form 400 by the worker’s compensation magistrate was required before he could review the
magistrate’s decision. To the extent plaintiff was objecting to the use of this form with respect to
his worker’s compensation claim, Mich Admin Code, R 792.11305(2) indicates that the forum in
which the issue had to be raised was in the hearing before the magistrate. Rule 792.11305(2)
provides:


                                                -4-
               (1) Not less than 42 days before a hearing, the party intending to introduce
       a record, memorandum, report, or data compilation shall furnish copies and a
       notice of intent to all parties, for which a proof of service shall be completed and
       retained by the noticing party.

               (2) Any party objecting to an exhibit under this rule shall provide written
       objection to all parties not more than 21 days after receipt of the notice of intent,
       for which a proof of service shall be completed and retained by the objecting
       party. An objecting party may schedule cross-examination in response to the
       record, memorandum, report, or data compilation sought to be admitted under this
       rule.

              (3) This rule shall not affect the magistrate’s discretion to rule on newly
       discovered evidence.

              (4) The notice of intent, objection, and proof of service shall not be sent to
       the workers’ compensation agency. Only those records admitted into evidence by
       a magistrate shall be placed in the hearing system file or maintained by the
       hearing system.

Plaintiff would have a right to appeal the decision of the worker’s compensation magistrate to
the Michigan Compensation Appellate Commission, if he were dissatisfied with the magistrate’s
ruling. MCL 418.859a(1). Plaintiff could further seek leave to appeal questions of law in this
Court and then the Supreme Court if he further disagreed with the decision of the appellate
commission. MCL 481.661a(14); MCR 7.203(B)(3). See Camburn v Northwest School Dist,
459 Mich. 471, 477; 592 NW2d 46 (1999) (holding that the Michigan Supreme Court reviews
questions of law involved with any final order of the Worker’s Compensation Appellate
Commission). Moreover, if plaintiff failed to challenge the authenticity or the admissibility of
the WC-Form 400 before the worker’s compensation magistrate, he would be precluded on
appeal from raising the issue. Hendrickson v Arthur G. McKee Co, 6 Mich. App. 104, 106; 148
NW2d 247 (1967) (holding that plaintiff was precluded on appeal from raising the issue of the
admissibility of a document where he failed to object to the admission of the record before the
worker’s compensation magistrate).

                          B. THE RECORDS REPRODUCTION ACT

        Plaintiff also argues that the trial court erred by granting defendant’s motion for summary
disposition where defendant argued that the Records Reproduction Act does not give any right to
an individual to nullify Form 400.

        The Records Reproduction Act, MCL 24.401, et seq., provides a list of acceptable
methods or mediums for a government entity or a governmental official acting in his or her
official capacity to reproduce a record within the entity’s record-management system. See MCL
24.402(1). The Act permits the Department of History, Arts, and Libraries (hereinafter, “the
department”) to “adopt technical standards, issue directives, or promulgate rules . . . governing
the storage and reproduction of records by a governmental entity or governmental official acting
in his or her official capacity.” MCL 24.402(2); MCL 24.401(1)(c). The standards and

                                                -5-
directives adopted by the department are to “ensure the continued accessibility and usability of
the records throughout their retention period” and to “ensure the integrity and authenticity of
records maintained by governmental entities, officials, and employees” MCL 24.402(3)(a)(b).

        Plaintiff argues that the WC-Form 400 violates the Records Reproduction Act, MCL
24.401 through MCL 24.406, because it was not authentic and original. However, MCL 24.401
through MCL 24.406 do not give any rights to individuals or provide remedies for the Act’s
violation. The fact that a statute has been violated does not automatically give rise to a cause of
action. See Office Planning Group, Inc v Baraga-Houghton-Keweenaw Child Dev Bd, 472 Mich.
479, 496; 697 NW2d 871 (2005); Lane v KinderCare Learning Ctrs, Inc, 231 Mich. App. 689,
695-696; 588 NW2d 715 (1998). According to the Michigan Supreme Court, “[t]o determine
whether a plaintiff may bring a cause of action for a specific remedy, this Court must determine
whether [the Legislature] intended to create such a cause of action.” City of South Haven v Van
Buren Co Bd of Comm’rs, 478 Mich. 518, 528-529; 734 NW2d 533 (2007). In this case, the
Records Reproduction Act does not provide a remedy if the Department violates its statutory
obligation. Therefore, the Legislature’s decision not to specify such remedy suggests that the
Legislature did not intend to allow plaintiff to seek a remedy under the Act. See e.g., Lash v City
of Traverse City, 479 Mich. 180, 194; 735 NW2d 628 (2007).

       Affirmed.



                                                            /s/ Jane M. Beckering
                                                            /s/ David H. Sawyer
                                                            /s/ Henry William Saad




                                                -6-